Citation Nr: 1302774	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  09-10 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for a left wrist disability.

3.  Entitlement to service connection for a right wrist disability.

4.  Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from March 1979 to April 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision of the Department of Veterans Affairs (VA) Jackson, Mississippi, Regional Office (RO), which denied  service connection for a psychiatric disorder, a left wrist disability, a right wrist disability and a lumbar spine disability.   

The service connection claims for a psychiatric disorder and wrist disabilities have been recharacterized, as reflected on the title page, to more accurately reflect the evidence of record and the benefits sought by the Veteran.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

Aside from an August 1986 examination report, an August 1986 Report of Medical History and dental treatment records, the Veteran's service treatment records are apparently unavailable and adequate efforts to obtain her service personnel records, containing likely relevant evidence, have not been attempted.  See VA Memorandum, Formal Finding of Unavailability of Service Records, Apr. 28, 2008.  

The record also suggests the Veteran receives regular VA treatment related to her psychiatric, wrist and lumbar spine conditions; however, no treatment records dated since November 2012 have not been associated with the claims folder nor are the records available via the Virtual VA system.  Attempts to obtain these records must be made on remand.  See 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2012).  

The Veteran provides a competent account of psychiatric, wrist and lumbar spine symptomatology, the duties associated with her military occupational specialty (MOS) of Communications Systems/Circuit Controller (31N10), a 1983 in-service motor vehicle accident, and in-service personal assault(s).  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The evidence of record confirms her diagnosis of psychiatric, wrist (right and left) and lumbar spine conditions.  The Veteran must be provided appropriate VA examinations on remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has not received adequate notice concerning her psychiatric disorder service connection claim because her claim is based, at least in part, on in-service personal/sexual assaults, requiring VA to provide her specific notification (A) of alternative forms of evidence that may serve to corroborate her account, including the opinion of a medical professional; (B) suggesting other potential sources of evidence, including statements from family members, roommates, fellow service members, or clergy; and (C) providing additional time to submit relevant evidence from alternative sources, after such notice letter was provided.  See 38 C.F.R. § 3.304(f)(5) (2012); see also Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011); Gallegos v. Peake, 22 Vet. App. 329 (2008).  Adequate notice and development efforts for a service connection claim for psychiatric disorder of this nature must be provided to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of the information and evidence required to substantiate a psychiatric disorder, based, at least in part, on personal/sexual assault(s).  The notice must be in accordance with 38 U.S.C.A. § 5103(a) (West 2002), 38 C.F.R. § 3.159(b) (2012) and 38 C.F.R. § 3.304(f)(5) (2012), as required for PTSD claims based on in-service personal assault or harassment.  In particular, the notice must advise the Veteran that evidence from sources other than service records and behavior changes may constitute credible evidence corroborating the stressor(s).  Allow the Veteran the opportunity to furnish this type of evidence and to advise VA of potential sources of such evidence.  All development letters must be associated with the claims folder. 

2.  Notify the Veteran that she may submit lay statements from individuals that have first-hand knowledge, and/or who were contemporaneously informed of her psychiatric, wrist and lumbar spine symptoms during and since service, including any possible relationship to military service.  Provide an appropriate amount of time to submit this evidence.  

3.  Contact the National Personnel Records Center (NPRC) or other appropriate government repository and request the Veteran's service personnel records, ensuring such request contains the veteran's proper identifying information.  All efforts to obtain the records must be documented and a written negative response must be requested if no records are available.

4.  Obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's psychological, wrist(s) and lumbar spine conditions, dated since April 2010.  Any negative response(s) must be in writing and associated with the claims folder.

5.  After the aforementioned development has been completed, schedule the Veteran for a VA psychiatric examination with an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to address the following:

(A)  Diagnose all current psychiatric pathology, if any is present, specifically ruling in or excluding diagnoses of anxiety, bipolar disorder, depressive disorder, mood disorder and posttraumatic stress disorder (PTSD);

(B)  If a diagnosis of PTSD is warranted the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that PTSD is related to service, specifically considering any credible account of personal/sexual assault(s). 

(C)  As to all diagnosed psychiatric conditions other than PTSD, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) the condition (i) had its onset in-service or within one year of separation; and (ii) is related to the Veteran's period of military service.  


The provided examination report must reflect consideration of both the medical and lay evidence of record (e.g., the Veteran's statements, service personnel records, a February 2009 VA mental health consult, a July 2009 VA psychology consult, a July 2009 VA psychiatry attending note, etc.) and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training).

5.  Schedule the Veteran for an orthopedic examination(s) by an appropriate medical professional(s).  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner(s) is to diagnose all right wrist, left wrist and lumbar spine pathology, if any is present, specifically ruling in or excluding diagnoses of carpal tunnel syndrome and arthritis.  Then, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) the condition (i) had its onset in-service or within one year of separation; and (ii) is related to the Veteran's period of military service.

The provided examination report(s) must reflect consideration of both the medical and lay evidence of record (e.g., the Veteran's statements, a private December 2005 examination report, a February 2009 VA mental health consult, etc.) and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training).

6.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


